         Case 6:19-cv-00092-SB         Document 18       Filed 08/13/20     Page 1 of 1




John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff



                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON

BILLIE-JO ANN MILLER,                            Case No. 6:19-CV-00092-SB

    Plaintiff,
                                                 ORDER AWARDING ATTORNEY FEES
  vs.                                            PURSUANT TO THE EQUAL ACCESS TO
                                                 JUSTICE ACT
Commissioner of Social Security,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$7,332.58 be awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible under

the Federal Treasury Offset Program, Defendant shall make the check payable to Plaintiff’s

attorney, John E. Haapala, Jr. Defendant shall mail the check to Plaintiff’s attorney

at: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

        There are no other costs or expenses to be paid herein.

           13 of ___________,
Dated this ___   August       2020.

                                             _______________________________
                                             Stacie F. Beckerman
                                             United States Magistrate Judge

Submitted by:
John E. Haapala


1 – ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
